Case 21-50072-KBO   Doc 14-1   Filed 04/01/21   Page 1 of 4




                     EXHIBIT 1

                     (Stipulation)
               Case 21-50072-KBO         Doc 14-1    Filed 04/01/21     Page 2 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                              Chapter 7

 BAYOU STEEL BD                                      Case No. 19-12153 (KBO)
 HOLDINGS, LLC., et al.,                             (Jointly Administered)

                       Debtors.1

 BANK OF AMERICA, N.A.,

                        Plaintiff,

 v.                                                  Adv. Proc. No. 21-50072 (KBO)

 BAYOU STEEL BD HOLDINGS, LLC;
 BD LAPLACE, LLC;
 TRINITY INDUSTRIES LEASING
 COMPANY,

                        Defendants.


  STIPULATION FURTHER EXTENDING THE DEADLINE FOR DEFENDANTS
TRINITY INDUSTRIES LEASING COMPANY, BAYOU STEEL BD HOLDINGS, LLC,
         AND BD LAPLACE, LLC TO RESPOND TO THE COMPLAINT

          Bank of America, N.A. (“BOA”), on the one hand, and Trinity Industries Leasing

Company, Bayou Steel BD Holdings, LLC, and BD LaPlace, LLC, on the other hand (collectively,

the “Defendants” and together with BOA, the “Parties”), by and through their respective counsel,

hereby stipulate and agree as follows:

          WHEREAS, on January 29, 2021, BOA filed the Complaint for Interpleader (the

“Complaint”) in the above-captioned adversary proceeding against the Defendants;

          WHEREAS, on February 25, 2021, the Court entered an Order Approving Stipulation



1 The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Bayou Steel BD Holdings, LLC (1984), BD Bayou Steel Investment, L.L.C.
(1222), and BD LaPlace, LLC (5783). The corporate headquarters address for all of the Debtors is 138
Highway 3217, La Place, LA 70068.
              Case 21-50072-KBO         Doc 14-1     Filed 04/01/21    Page 3 of 4




Extending the Deadline for Defendants Trinity Industries Leasing Company, Bayou Steel BD

Holdings, LLC, and BD LaPlace, LLC to Respond to the Complaint [Adv. D.I. 9], thereby

extending the deadline for Defendants to answer, move, or otherwise respond to the Complaint to

April 1, 2021.

        WHEREAS, to facilitate ongoing settlement discussions and documentation, BOA has

agreed to extend the deadline for Defendants to answer, move, or otherwise respond to the

Complaint through and including April 9, 2021.

        NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between

the Parties that:

        1.       Subject to the Court’s approval, the deadline for Defendants to answer, move, or

otherwise respond to the Complaint is hereby extended through and including April 9, 2021.

        2.       This Stipulation may be executed by facsimile and in any number of counterparts,

each of which when so executed shall be deemed an original, but all such counterparts shall

constitute but one and the same Stipulation.


                                     [Signature Page Follows]




                                               -3-
            Case 21-50072-KBO        Doc 14-1       Filed 04/01/21   Page 4 of 4




Dated: March 31, 2021

TRINITY INDUSTRIES LEASING                          BANK OF AMERICA, N.A.
COMPANY

By:    /s/ Jason D. Angelo                          By:    /s/ Robert C. Maddox
       Jason D. Angelo (No. 6009)                          Mark D. Collins (No. 2981)
       REED SMITH LLP                                      Robert C. Maddox (No. 5356)
       1201 North Market Street, Suite 1500                David T. Queroli (No. 6318)
       Wilmington, DE 19801                                RICHARDS, LAYTON & FINGER, P.A.
       Telephone: (302) 778-7500                           920 North King Street
       Facsimile: (302) 778-7575                           Wilmington, DE 19801
       E-mail: jangelo@reedsmith.com                       Telephone: (302) 651-7700
                                                           Facsimile: (302) 651-7701
Counsel to Trinity Industries Leasing Company
                                                           E-mail: collins@rlf.com
GEORGE L. MILLER,                                                   maddox@rlf.com
AS CHAPTER 7 TRUSTEE                                                queroli@rlf.com
                                                    Attorneys for Bank of America, N.A.
By:    /s/ Colin R. Robinson
       Bradford J. Sandler (No. 4142)
       Colin R. Robinson (No. 5524)
       Peter J. Keane (No. 5503)
       PACHULSKI STANG
       ZIEHL & JONES LLP
       919 North Market Street, 17th Floor
       Wilmington, DE 19801
       Telephone: (302) 652-4100
       Facsimile: (302) 652-4400
       E-mail: pkeane@pszjlaw.com
                crobinson@pszjlaw.com
                bsandler@psjzlaw.com

Counsel to George L. Miller, Chapter 7 Trustee
for the Estates of Bayou Steel BD Holdings, LLC
and BD LaPlace, LLC




                                              -4-
